Title: To Thomas Jefferson from Irenée Amelot De Lacroix, 29 September 1807
From: De Lacroix, Irenée Amelot
To: Jefferson, Thomas


                        
                            Monsieur Le président
                            
                            Boston le 29 Septembre 1807.
                        
                        Le rang éminent ou Vous ont élévés vos Vertus, La Carriere politique que vous suivez avec tant de Lumiere, le
                            rôle Constant & important que vous avez soutenû dans votre pays pendant La révolution, qui en á affermi La Liberté sur
                            des Bases inébranlables en amerique, donneront peut être á vos yeux quelque prix á des notes réceuillies soigneusement
                            depuis Vingt ans, et pendant Les Troubles étonnans qui ont si souvent Changés les destins de la france, dans un Si Court
                            espace. Je n’ai pas La présomption de Croire que vous ignorez Les principaux faits, qui Marquent les fastes de Cette
                            époque; mais un philosophe Se Croit dédomagé, quand aprés avoir fouillé Les plus Sécrets réplis du Coeur humain, il peut
                            découvrir une Vérité nouvelle, Surtout Lorsque Comme Vous, Monsieur Le président, Ses recherches ont pour But, Le Bonheur
                            de Ses semblables, Le principal mérite de L’ouvrage, que J’ose vous recommander, Consiste dans la Scrupuleuse Vérité qui
                            Le Caractérise, Et L’impartialité qui en fera Toujours un renseignement utile. M. Le professeur mackay, au quel Vous fites
                            L’honneur d’une Lettre á Bennington, ou il eut Celui de Vous présenter ses respects, Lors de Votre Tournée dans La
                            nouvelle angleterre en 1792, s’est chargé de L’éxécution de L’ouvrage que J’ose vous offrir aujourd’hui, et si J’en Crois
                            mes foibles Lumieres, fera justice au Sujet.
                        il nous sera doux á L’un et á L’autre de recévoir de Votre main protectrise L’appuye si indispensable á nos
                            efforts Communs, et Cette Bonté de Votre part, ajoutera La plus Vive reconnaissance, C.S.V.P. Au profond Respect, et á La haute Consideration, avec laquelle, J’ai L’honneur
                            d’etre, Monsieur Le président, Votre trés humble & trés obéissant Serviteur,
                        
                            Am: De Lacroix
                            
                            ancien Colel au service de france,
                            Summer’s Street No. 7, Boston
                        
                    